ORDER
The United States Court of Appeals for the Third Circuit having certified to the Supreme Court the following questions of law-pursuant to Rule 2:12A:
1. ) Does the New Jersey Truth-in-Consumer Contract, Warranty, and Notice Act (N.J.S.A. 56:12-14 to 12-18) (“TCCWNA”) apply to both tangible and intangible property, or is its scope limited to only tangible property; and
2. ) Does the purchase of a gift certificate which is issued by a third-party internet vendor and is contingent, ie., subject to particular conditions that must be satisfied in order to obtain its face value, qualify as a transaction for “property ... which is primarily for personal, family or household purposes” so as to come within the definition of a “consumer contract” under section 15 of the TCCWNA?
And the Court having determined to accept the questions as certified.
IT IS ORDERED that the Clerk of the Court shall set the matter down for oral argument in due course.